Citation Nr: 1524425	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War and the Veterans Coalition


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1967 and from July 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO). In March 2014, the Board remanded the claims for additional development and adjudicative action. The case was returned to the Board for further appellate review.

 In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A copy of that hearing is of record.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

For the issue of entitlement to a total rating based on individual unemployability, the remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).





REMAND

The Board's March 2014 remand noted that the Veteran was in receipt of a 100 percent disability evaluation for service-connected coronary artery disease, effective November 23, 2010. The Veteran's reopened claim has been pending since November 2004, and the Veteran's contentions suggest that he may be unemployable due to his service-connected disorder. 

The RO found that because the Veteran was currently in receipt of a total disability rating, his claim for TDIU was moot. This is incorrect. Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he has any further medical or non-medical evidence to submit in support of his claim for a total rating. Provide him with appropriate release of information forms to assist him and provide him with all appropriate assistance in obtaining any records.

2. The Veteran's claim for TDIU from November 2004 to November 2010 should be readjudicated based on the entirety of the evidence. The RO may develop any further evidence as to the severity of any service-connected disorder for the period in question in deciding the claim. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


